Per Curiam.
The agreement of arbitration was made after the action had been instituted. Following an acknowledgment of a stipulated payment of $2,000 to plaintiff, it provided for arbitration of “ the balance of commissions which I claim due me from the Johnson Fare Box Company.” The quoted language comprehends any claim for commissions arising out of plaintiff’s employment as salesman for defendant’s products. The order directing arbitration entered upon this agreement necessarily embraced all claims for commissions. The plaintiff’s motion for leave to interpose the proposed amended complaint, which sets forth that more moneys are due plaintiff than those stated in the original complaint, should have been granted. The order should be reversed, with twenty dollars costs and disbursements, and plaintiff’s motion for leave to serve an amended complaint granted.
Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted.